DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-19, 21-26, and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (2007/0066741) in view of Li et al. (CN 104212146).
Regarding claims 16, 25 and 26:  Donovan et al. teach a polymer composition comprising a sulfone based polymer or blend and a silicone co-polymer [0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select PPSU [0028] as the sulfone based polymer, and a silicone polycarbonate [0028, 0041] as the silicone co-polymer.  Donovan et al. teach about 50 to 99 wt% PPSU and about 0.1 to about 10 wt% SiPC [0106-0110].  
The amount of about 10 wt% SiPC taught by Donovan et al. is very close to the claimed amount of about 15 wt%.  
"About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would 
Donovan et al. teach that their composition is for electrical articles [0006].
Donovan et al. fail to specify the claimed SiPC.
However, Li et al. teach that Idemitsu RC1760 is a polycarbonate-siloxane polymer for electronic parts [0007-0011, 0036; Pages 8 and 11] that provides hydrolysis resistance so that the part can be used in high-temperature and high-humidity environments, and good impact resistance [pages 7 and 9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Idemitsu RC1760 as taught by Li et al. as the silicone polycarbonate in the composition of Donovan et al. provide hydrolysis resistance so that the composition can be used in high-temperature and high-humidity environments, and good impact resistance.  Idemitsu RC176 is the same polymer as used by the Applicant in the instant examples.
Regarding claims 17 and 31:  Donovan et al. teach using a blend of sulfone based polymers [0027] and a variety of poly(aryl ether sulfones) that can be used [0033-0035].  It would have been obvious to use a blend of PPSU and a different poly(aryl ether sulfone) cited in Donovan et al.
Regarding claim 18:  Donovan et al. teach PAEK [0164, 0171-0173].
Regarding claim 19:  Donovan et al. teach adding titanium dioxide to decrease heat release and increase time to heat release [0240].
Regarding claims 28 and 29:  Donovan et al. teach shaped articles that are a mobile electronic device [0003-0005; Claims].

Regarding claim 33:  Since the composition is the same as claimed, it possess the claimed impact strength.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.



Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. 
The Applicant has made the argument that there is no motivation in Donovan to use the claimed amount of SiPC to achieve improved impact resistance and whitening.  This is not persuasive because the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  See MPEP 2144.
The Applicant has alleged that the Office has not explained why the skilled artisan would combine PPSU and a siloxane copolymer.  Donovan et al. teach a polymer composition comprising a sulfone based polymer or blend and a silicone co-polymer [0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select PPSU [0028] as the sulfone based polymer, and a silicone polycarbonate [0028, 0041] as the silicone co-polymer.  

The Applicant has made the argument that not all of the examples of Li show improvement in impact resistance.  Li does not teach improved impact resistance.  The addition of SiPC is for hydrolysis resistance so that the part can be used in high-temperature and high-humidity environments, and it also maintains good impact resistance.  The improved hydrolysis resistance is due to the polysiloxane blocks, and it does not reduce the impact resistance of the composition.  
The Applicant has made the argument that the amount of SiPC in Donovan does not overlap the claimed ranges.  This is not persuasive because the amount in Donovan is very close to the claimed amount, and the skilled artisan would expect them to have the same properties.  
The Applicant has alleged the unexpected improvement in notched Izod impact strength and whiteness when the SiPC is within the claimed range.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The results are expected.  The amount of SiPC is a known result effective variable with regard to impact strength.  See Li et al. [pages 7 and 9]; Zhou et al. 
3)  With regard to whiteness, instant CE1 has similar or better whiteness property than the inventive examples.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763